Citation Nr: 0112345	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-16 444	)	DATE
	)
	)


THE ISSUE

Whether a prior Board of Veterans' Appeals (Board) decision 
denying basic eligibility for Department of Veterans Affairs 
(VA) benefits should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


FINDING OF FACT

The motion for revision of a decision based on clear and 
unmistakable error did not include the date of the Board 
decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior Court decisions 
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (38 C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.

In the event that the moving party's motion does not 
adequately set forth specific grounds of CUE, the Board is 
precluded from deciding the motion on the merits.  Instead, 
the appellant's motion is to be dismissed without prejudice 
to the submission of more specific allegations.  Disabled 
American Veterans, et al. v. Gober, 234 F.3d 682 (Fed. Cir. 
2000). 

In the moving party's July 2000 motion for revision of a 
prior Board decision, she failed to the date of the prior 
Board decision.  Therefore, the motion fails to comply with 
the requirements set forth in 38 C.F.R. § 20.1404(a) (2000), 
and it must be dismissed without prejudice. 

The Board notes that the moving party also failed to provide 
any allegations of CUE of fact or law.  Because the Board has 
dismissed this motion without prejudice under 38 C.F.R. 
§ 20.1404(a), the moving party is free to refile.  She must, 
if she desires to refile, comply with the requirement in Rule 
1404(b) of specific allegation or her motion will be denied.


ORDER

The motion is dismissed without prejudice to refiling.




		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2000) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2000).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


